Title: To George Washington from Thomas Pinckney, 13 March 1793
From: Pinckney, Thomas
To: Washington, George



Dear Sir
London 13 March 1793

M. de Noailles who is the bearer of this requires no introduction to you, his situation & services during the late War you witnessed, & are well acquainted with the subsequent events which have placed him in his present predicament. You will find him warmly participating in the anxiety we all feel for the welfare of our friend M. de la Fayette—on this subject I have only to say that I have done whatever I thought consistant with propriety in an unauthorized, unofficial manner to alleviate his misfortune; and that I shall esteem myself peculiarly happy if I can be instrumental in testifying the gratitude of my country to one who has rendered it such eminent services, in any way that may be deemed expedient. With sincere affection & true respect I remain Dear Sir Your faithful & obedient Servt

Thomas Pinckney.

